Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/20/21 and substitute specification filed 9/17/21 for application no. 16/577,886 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings should be identical to the  instant application.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is public to know how each claim limitation is supported.
Specifically, can applicant provide the support for “a means of obstruction” (claim 1), “means for obstructing fluid” (claims 1, 6, 7), “a means for sealing” (claims 1 and 13), “a fluid corridor” (claim 4), “a first means of obstructing fluid” (claim 9), “a second means of obstructing fluid” (claim 9), “a first means of sealing” (claim 14), “a second means of sealing” (claim 14) and “a plurality of section directions” (claim 19).   Can Applicant provide to the Examiner either by citing elements or pictorially as the structure as how each of these functional claimed elements is supported by the disclosure of the instant application.  If the claimed element is “means for” interpreted under 35 USC 112(f), can Applicant provide the disclosed structure, material, or acts for the means plus function recitation.  If the Applicant provides the mapping for these claimed elements, the Examiner can understand whether the claim language is supported by the originally priority filed application.
Response to Arguments
Applicant argues
Re: Means for sealing disposed between the means for releasably affixing and the case. 
Applicant points Examiner to pg. 15, lines 4-21 of the present application. Applicant discloses multiple "seal rings" and "seal members" between the components to form a sealed interference fit. (Applicant’s remarks of 2/28/22, p. 9). 

Applicant is probably referring to elements 4388, 4389, 4398, and 4399 as the "seal rings" and the "seal members" as depicted in figures 43C and 43D.  However, the claim requires “a means for sealing disposed between the means for releasably affixing and 


    PNG
    media_image1.png
    335
    470
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    384
    469
    media_image2.png
    Greyscale


Applicant further argues

Re: Means for sealing...to create a (partial, at least) fluid corridor. 
Applicant would suggest to Examiner that a "means" for accomplishing an activity need not be restricted to a single element. A means for sealing can include such elements as are necessary to effectively provide the activity, here a fluid corridor. There is certainly a fluid corridor, and the elements exist to seal it; accordingly such elements, however many there may be, form the means for sealing. (Applicant’s remarks of 2/28/22, p. 9). 

The Examiner believes this argument is relating to the argument of what elements support “a first means for sealing” and “a second means of sealing” of claims 1 and 14 (claim 5 had the same issue but has been canceled).  Claims 1 and 14 requires the first means for sealing to be disposed between the airflow inlet passage and the building and the second means for sealing to be disposed between the airflow outlet passage the building.  The Examiner understands that the first and second means of sealing prevent leakage out of the airflow inlet passage 4120 and the airflow outlet passage 4125, respectively.  But how are the first and second means of sealing disposed between the airflow inlet passage 4120 and the airflow outlet passage 4125, respectively, and the building? 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

All of the “means for” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to because the set of corrected drawings filed in parent application 16/577,886 on 9/20/21 needs to filed in the instant application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The Specification filed in parent application 16/577,886 on 9/17/21 needs to filed in the instant application Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
a.	Claim 1, line 2; Claim 9, line 2; and Claim 15, line 2, “a means for holding a computer having a case” should be “a means for holding a computer, the computer having a case”;
b.	Claim 1, line 4, “the computer case” should be “the case of the computer”;
c.	Claim 1, lines 23 and 24; Claim 9, lines 23-24; and Claim 15, lines 19 and 20, ”the passage” lacks antecedent basis and should be “a passage”; 
d.	Claim 7, line 6; Claim 9, lines 9, 12 and 17; Claim 11, lines 2 and 4 (2 places); Claim 12, lines 4 and 7 (2 places) and Claim 14, line 17, “obstructing” should be “obstructing fluid”;
e.	Claim 8, line 6-7, “the airflow outtake passage” should be “the airflow outlet passage”;
f.	Claim 9, line 9, “the means” should be “the first means”;
g.	Claim 12, line 8, “its range of motion” should be “a of motion of the means of obstruction”; and
h.	Claim 15, line 8, “an inserted portion” should be “an inserted position” causing “the inserted position” of line 10 to lack antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	Claim 1, lines 5-6 requires “a range of motion of a means of the obstruction between an inserted position and an extracted position.”  There is no disclosure that a means of the obstruction has an inserted position and an extracted position in the originally filed priority application;
b.	Claim 1, line 12; Claim 4, line 2; and Claim 13, line 2 require “a means for sealing disposed between the means for releasably affixing and the case.”  Since the means for sealing 4388, 4398 are shown as inside of cartridge 
c.	Claim 1, lines 14-17 and Claim 14, lines 3-6 requires “a first means for sealing disposed between the airflow inlet passage of the means for holding and a building; and a second means for sealing disposed between the airflow outlet passage of the means for holding and the building.”  Claims 1 and 14 requires the first means for sealing to be disposed between the airflow inlet passage and the building and the second means for sealing to be disposed between the airflow outlet passage and the building.  The Examiner understands that the first and second means of sealing prevent leakage out of the airflow inlet passage 4120 and the airflow outlet passage 4125, respectively.  But where does the originally filed priority application discloses how the first and second 
d.	Claim 4, lines 2-4 requires “the means for sealing form, at least in part, a fluid corridor between the airflow outlet opening and the airflow inlet opening of the case ”  The airflow outlet opening is understood as disclosed element 320 and the airflow inlet opening is understood as disclosed element 310, which located at opposing sides of the server 305.  Nowhere does the original filed priority application discloses structure corresponding to” the means for sealing form, at least in part, a fluid corridor between the airflow outlet opening and the airflow inlet opening of the case” because the means for sealing does not anyway seal any portion of the case of the computer 305; and
e.	Claim 15, lines 8-12 requires “the means for supporting . . . not in fluid communication with the airflow inlet passage of the means [for releasably affixing] when the means for releasably affixing is in the extracted position.”  The Examiner’s understanding is that sealing members 4398 and 4399 only seal when in inserted position and the shroud 4399 has to retracted in order from the inlet passage315  of the means for releasably affixing 307,308 and the inlet passage 4120(?) of the means of supporting 1000.  Therefore, when the shroud 4399 is retracted to allow the means for releasably affixing to move, there is nothing preventing the means for supporting being in fluid communication with the airflow inlet passage of the means for releasably affixing.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-9, 1-15, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 3; Claim 9, line 4; and Claim 15, line 4 require “fluid passage means.”  Since “fluid passage means” lacks being preceded by an article “a”, is the fluid passage means required to have multiple ones of the “fluid passage means”? 
b.	Claim 1, lines 4-6 requires “the means for releasably affixing having a range of motion of a means of the obstruction between an inserted position and an extracted position.”  The amended language of “of the means of the obstruction” appears to confuse what the meaning of this limitation means.  What does it mean?  Also “the obstruction” of line 5 lacks antecedent basis.  Did Applicant intend “a means of the obstruction” to be “the means of releasably affixing”?
c.	Claim 1, lines 10-11 requires “means for obstructing fluid.”  Since “means for obstructing fluid” lacks being preceded by an article “a”, is the means 
d.	Claim 4, line 2 and Claim 1, line 12 each require “a means for sealing.”  Are these the same or different “means for sealing” being claimed?
e.	Claim 4, lines 2-4 requires “the means for sealing form, at least in part, a fluid corridor between the airflow outlet opening and the airflow inlet opening of the case” and Claim 1, lines 6-8 requires “the means for releasably affixing having an airflow inlet passage and an airflow outlet passage that are substantially aligned with the airflow inlet opening and the airflow outlet opening, respectively.”  Did Applicant intend for the fluid corridor to be between the airflow inlet passage and the airflow inlet opening of the case,  or the fluid corridor between the airflow outlet opening of the case and the airflow outlet passage?
f.	Claim 6, line 2 and Claim 1, lines 10-11 each require “a means for obstructing fluid.”  Are these the same or different “means for obstructing fluid” being claimed?
g.	Claim 7, line 2 and Claim 1, lines 10-11 each require “a means for obstructing fluid.”  Are these the same or different “means for obstructing fluid” being claimed?
h.	Claim 7, line 4 and Claim 1, line 18 each require “a means for controlling.”  Are these the same or different “means for controlling” being claimed?
i.	Claim 9, lines 3 and 6 each require “an airflow inlet passage”.  Are these the same or different “airflow inlet passage” being claimed?

k.	Claim 9, lines 16-17; Claim 11, lines 2, 3-4, and 4; Claim 12, lines 4 and 7 (2 places), “the means for obstructing [fluid]” lacks antecedent basis.  Did Applicant intend the first means for obstructing fluid or the second means for obstructing fluid, or both?
l.	Claim 14, lines 4 and 6, “the building” lacks antecedent basis
m.	Claim 15, lines 4-5, “said means for holding” lacks antecedent basis;
n.	Claim 15, lines 9-10 requires “the airflow inlet passage of the means.”  Line 3 requires “the means for releasably affixing having an airflow inlet passage” and line 7 requires “the means for supporting including an airflow inlet passage.”  Is the “means” of lines 9-10 referring to “the means for releasably affixing” of line 3 or “the means for supporting” of line 7? 
o.	Claim 15, line 11, “the means” lacks antecedent basis.  Did Applicant intend “the means for releasably affixing”?;
p.	Claim 19, line 5 requires “a plurality of section directions” which is plural.  Is the “plurality of section directions” because the claimed elements are 3-dimensionals having two directions (e.g., y and z directions) that are perpendicular to the first direction (e.g., x direction), or are there a plurality of airflow inlet passages in each of the means for releasably affixing and the means for supporting to have the claimed plurality of section directions? and  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
RJH  3/12/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835